Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to application filed on 1/14/2022.
	Claims 1-20 have been examined and are pending with this action.  

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1-20 are rejected on the ground of nonstatutory double patenting obviousness as being unpatentable over claims 1-20 of U.S. App # 15940278 & 1-20 of U.S. App # 17/303157. Although the conflicting claims are not identical, they are not patentably distinct from each other.

	It is noted that (U.S. App # 15940278 & U.S. App # 17/303157) teaches substantially the same limitation as Instant application’s independent claims and dependent claims.  Ouyang discloses a non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a device (Ouyang: [0050 & Fig 3]: a network device 300. Network device 300 may correspond to, or be included in, the devices and/or components of the networks depicted in FIG. 2 (e.g., user device 202, a router, a switch, a server, etc.).) & (Ouyang: [00552-0053 & Fig 3]: Processor 302 and Memory 304.) & Rastogi however discloses calculate one or more client delay scores associated with providing first indications of delays caused by a client device (Rastogi: Col 10: Lines [5-15] & Col 9: Lines [50-65]: Fig 4: “Performance of each of the stack components is measured by a respective health metric, which is shown as client HS 422 & The health indicator, which is a combination of constituent metrics for at least some of the layers, may indicate the reason for the degradation in performance & The reason for this delay may be due to one or more layers in the stack.  ”);

Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ouyang in view of Rastogi to figure out the scores of the system.  One would be motivated to do so because this technique advantageously provides information about where problems are in the application stack or infrastructure layer and allows the administrator to more quickly identify and resolve the problem (Rastogi: Col 10: Lines (15-25)). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-15 & 19-20  are rejected under 35 U.S.C. 103(a) as being unpatentable over Ouyang et al (US Pub # 2019/0239101) in view of Rastogi et al (US Pat # 10313211 B1).

As per claim 1, Ouyang discloses a method (Ouyang: [0050 & Fig 3]: a network device 300. Network device 300 may correspond to, or be included in, the devices and/or components of the networks depicted in FIG. 2 (e.g., user device 202, a router, a switch, a server, etc.).), comprising: 
receiving, by a device, client delay metrics associated with a client device of a network  (Ouyang: 0061 & Fig 4]: “The information may be obtained from user devices, Internet-of-Things (IoT) devices, Some of the data may include KPIs pertaining to device statistics, network traffic data (e.g., volume, location at which the measurements are taken), time, jitter, delay/latency,”);
receiving, by the device, network delay metrics associated with the network (Ouyang: 0061 & Fig 4]: “Data collection system 402 may include components for obtaining network data, network statistics (e.g., traffic, delays, jitter, bandwidth, call drop rates, handoffs, bearer identifier, service availability, etc.),”);
receiving, by the device, server delay metrics associated with a server device of the network (Ouyang: 0061 & Fig 4]: “The information may be obtained from  server devices, servers, service components (e.g., MME, PGW, etc.), etc. Some of the data may include KPIs pertaining to device statistics, network traffic data (e.g., volume, location at which the measurements are taken), time, jitter, delay/latency,”);
receiving, by the device, application delay metrics associated with an application provided by the server device (Ouyang: 0061 & Fig 4]: “The information may be obtained from user devices, Internet-of-Things (IoT) devices, eNodeBs, server devices, applications, servers, service components (e.g., MME, PGW, etc.), etc. Some of the data may include KPIs pertaining to device statistics, network traffic data (e.g., volume, location at which the measurements are taken), time, jitter, delay/latency,”), wherein the client device and the server device communicate via the network (Ouyang: 0044-0045 & Fig 2]: “environment 200 may include a user device 202, a provider network 204, and a packet data network (PDN) 206. Although environment 200 may include other devices and components, for simplicity, they are not illustrated. For example, environment 200 may include millions of user devices, routers, switches, computers (e.g., servers, personal computers, etc.) & User device 202 may include an electronic device having communication capabilities.”);
calculating, by the device, one or more passive network delay scores and one or more active network delay scores based on the network delay metrics (Ouyang: 0040 & 0064 & Fig 2]: “ the network performance health monitor may determine network performance health scores that approximate true user QoE. Each health score may be determined for a specific technology (e.g., Long-term evolution (LTE), Voice-over-LTE (VoLTE)) and/or for a specific time period & Network analytics engine 406 may include many components with logic for determining and computing network parameters, including those for: identifying network anomalies based on learning; generating NPH scores; modifying neural network (e.g., calculating neural network weights);.”);
Ouyang does not explicitly teaches calculating multiples scores in the application.

Rastogi however discloses calculating, by the device, one or more passive client delay scores and one or more active client delay scores based on the client delay metrics and the application delay metrics  (Rastogi: Col 10: Lines [5-15] & Col 9: Lines [50-65]: Fig 4: “Performance of each of the stack components is measured by a respective health metric, which is shown as client HS 422 & The health indicator, which is a combination of constituent metrics for at least some of the layers, may indicate the reason for the degradation in performance & The reason for this delay may be due to one or more layers in the stack.  ”);
Examiner Note:  Client HS 422 is Client health score.  
calculating, by the device, one or more passive server delay scores and one or more active server delay scores based on the server delay metrics and the application delay metrics (Rastogi: Col 10: Lines [5-15]: Fig 4 & Col 9: Lines 50-65: “Performance of each of the stack components is measured by a respective health metric, which is shown as infrastructure HS 432 & The health indicator, which is a combination of constituent metrics for at least some of the layers, may indicate the reason for the degradation in performance & Virtual infrastructure layer 412 hosts data, services, and/or applications.  Server 204 of FIG. 2 is an example of a virtual infrastructure & The reason for this delay may be due to one or more layers in the stack”)
Examiner Note:  Infrastructure HS 432 is the server score.
calculating, by the device, one or more passive application delay scores and one or more active application delay scores based on the application delay metrics  (Rastogi: Col 10: Lines [5-15] & Col 9: Lines [60-65]: Fig 4: “Performance of each of the stack components is measured by a respective health metric, which is shown as application HS 428 & The health indicator, which is a combination of constituent metrics for at least some of the layers, may indicate the reason for the degradation in performance & & The reason for this delay may be due to one or more layers in the stack.   ”);
Examiner Note:  Application HS 428 is application score.
calculating, by the device, an end user experience score based on the one or more passive client delay scores, the one or more active client delay scores, the one or more passive network delay scores, the one or more active network delay scores, the one or more passive server delay scores, the one or more active server delay scores, the one or more passive application delay scores, and the one or more active application delay scores (Rastogi: Col 10: Lines [5-15]: Fig 4 & Col 9: Lines [60-65]: “Performance of each of the stack components is measured by a respective health metric, which is shown as client HS 422, network HS 424, service engine HS 426, application HS 428, and infrastructure HS 432.  These component health scores (HS) are aggregated to produce a health indicator 450 & & The reason for this delay may be due to one or more layers in the stack”) & (Rastogi: Col 10: Lines [5-15]: Fig 4: “The health indicator provides information about where problems are in the application stack or infrastructure layer.  For example, the health indicator indicates to an administrator which layer of the application's stack has problems and allows the administrator to more quickly identify and resolve the problem”);
performing, by the device, one or more actions based on the end user experience score  (Rastogi: Col 10: Lines [5-15]: Fig 4: “The health indicator provides information about where problems are in the application stack or infrastructure layer.  For example, the health indicator indicates to an administrator which layer of the application's stack has problems and allows the administrator to more quickly identify and resolve the problem”).

Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ouyang in view of Rastogi to figure out the scores of the system.  One would be motivated to do so because this technique advantageously provides information about where problems are in the application stack or infrastructure layer and allows the administrator to more quickly identify and resolve the problem (Rastogi: Col 10: Lines (15-25)). 
Claims 8 and 15 are rejected based on rationale provided for claim 1.  
As per claim 2, Ouyang/Rastogi discloses the method of claim 1, wherein performing the one or more actions comprises one or more of: modifying the client device to modify the one or more passive client delay scores or the one or more active client delay scores; modifying the network to modify the one or more passive network delay scores or the one or more active network delay scores (Ouyang: [0048 ]: the intelligent anomaly detector may detect or predict network anomalies. The network reconfiguration system may modify operating parameters of network components based on the detected/anticipated anomalies and NPH scores.),
Examiner Note:  To take care of network anomalies the NPH, the network parameters are modified and hence the network score (NPH scores) gets modified as well. 
modifying the server device to modify the one or more passive server delay scores or the one or more active server delay scores; or modifying the application to modify the one or more passive application delay scores or the one or more active application delay scores (Ouyang: [0048 ]: the intelligent anomaly detector may detect or predict network anomalies. The network reconfiguration system may modify operating parameters of network components based on the detected/anticipated anomalies and NPH scores.),
Examiner Note:  To take care of network anomalies the NPH, the network parameters are modified and hence the network score (NPH scores) gets modified as well. 

As per claim 6, Ouyang/Rastogi discloses the method of claim 1 (Ouyang: [0048 ]: the intelligent anomaly detector may detect or predict network anomalies. The network reconfiguration system may modify operating parameters of network components based on the detected/anticipated anomalies and NPH scores.), 
, wherein calculating the one or more active application delay scores based on the application delay metrics comprises: calculating an application unavailable score based on the application delay metrics; and calculating an application errors score based on the application delay metrics, wherein the one or more active application delay scores correspond to the application unavailable score and the application errors score (Ouyang: [0048 & 0073 ]: the intelligent anomaly detector may detect or predict network anomalies. The network reconfiguration system may modify operating parameters of network components based on the detected/anticipated anomalies and NPH scores &  ensemble learning anomaly detector 506 may use a basic decomposition module 514, a seasonal ARIMA module 516, a decomposition based ARIMA module 518, or a least-squares error model selector 520 to detect or predict anomalies. Which of modules 514-520 is selected depends on user input provided through user interface 502-1.),As per claim 7, Ouyang/Rastogi discloses the method of claim 1 (Ouyang: [0048 ]: the intelligent anomaly detector may detect or predict network anomalies. The network reconfiguration system may modify operating parameters of network components based on the detected/anticipated anomalies and NPH scores.),  wherein calculating the end user experience score comprises: calculating a final passive score based on the one or more passive client delay scores, the one or more passive network delay scores, the one or more passive server delay scores, and the one or more passive application delay scores (Ouyang: 0040 & 0064 & Fig 2]: “ the network performance health monitor may determine network performance health scores that approximate true user QoE. Each health score may be determined for a specific technology (e.g., Long-term evolution (LTE), Voice-over-LTE (VoLTE)) and/or for a specific time period & Network analytics engine 406 may include many components with logic for determining and computing network parameters, including those for: identifying network anomalies based on learning; generating NPH scores; modifying neural network (e.g., calculating neural network weights);.”);
Ouyang does not explicitly teaches calculating multiples scores in the application.
Rastogi however discloses calculating a final active score based on the one or more active client delay scores, the one or more active network delay scores, the one or more active server delay scores, and the one or more active application delay scores; and combining the final passive score and the final active score to calculate the end user experience score (Rastogi: Col 10: Lines [5-15]: Fig 4 & Col 9: Lines [60-65]: “Performance of each of the stack components is measured by a respective health metric, which is shown as client HS 422, network HS 424, service engine HS 426, application HS 428, and infrastructure HS 432.  These component health scores (HS) are aggregated to produce a health indicator 450 & & The reason for this delay may be due to one or more layers in the stack”) & (Rastogi: Col 10: Lines [5-15]: Fig 4: “The health indicator provides information about where problems are in the application stack or infrastructure layer.  For example, the health indicator indicates to an administrator which layer of the application's stack has problems and allows the administrator to more quickly identify and resolve the problem”);
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ouyang in view of Rastogi to figure out the scores of the system.  One would be motivated to do so because this technique advantageously provides information about where problems are in the application stack or infrastructure layer and allows the administrator to more quickly identify and resolve the problem (Rastogi: Col 10: Lines (15-25)). 

Claims 9-14 & 19-20 are rejected based on rationale provided for claims 2 & 6-7.  
Claims 3-5 & 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ouyang et al (US Pub # 2019/0239101) in view of Rastogi et al (US Pat # 10313211 B1) and in further view of  He et al (US Pub # 2019/0086988)As per claim 3, Ouyang discloses the method of claim 1  (Ouyang: [0048 ]: the intelligent anomaly detector may detect or predict network anomalies. The network reconfiguration system may modify operating parameters of network components based on the detected/anticipated anomalies and NPH scores.), 
Ouyang does not explicitly teaches calculating multiples scores in the application.
Rastogi however discloses wherein calculating the one or more active client delay scores based on the client delay metrics and the application delay metrics comprises: processing the client delay metrics and the application delay metrics, with a model, to calculate a first active client delay score (Rastogi: Col 10: Lines [5-15]: Fig 4 & Col 9: Lines [60-65]: “Performance of each of the stack components is measured by a respective health metric, which is shown as client HS 422, network HS 424, service engine HS 426, application HS 428, and infrastructure HS 432.  These component health scores (HS) are aggregated to produce a health indicator 450 & & The reason for this delay may be due to one or more layers in the stack”) & (Rastogi: Col 10: Lines [5-15]: Fig 4: “The health indicator provides information about where problems are in the application stack or infrastructure layer.  For example, the health indicator indicates to an administrator which layer of the application's stack has problems and allows the administrator to more quickly identify and resolve the problem”); 
processing the client delay metrics and the application delay metrics, to calculate a second active client delay score; and selecting a greater of the first active client delay score or the second active client delay score as the one or more active client delay scores  (Rastogi: Col 10: Lines [5-15] & Col 9: Lines [60-65]: Fig 4: “Performance of each of the stack components is measured by a respective health metric, which is shown as application HS 428 & The health indicator, which is a combination of constituent metrics for at least some of the layers, may indicate the reason for the degradation in performance & & The reason for this delay may be due to one or more layers in the stack.   ”);
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ouyang in view of Rastogi to figure out the scores of the system.  One would be motivated to do so because this technique advantageously provides information about where problems are in the application stack or infrastructure layer and allows the administrator to more quickly identify and resolve the problem (Rastogi: Col 10: Lines (15-25)). 
Modified Ouyang does not explicitly teaches machine learning model.
He however discloses machine learning model (He: [0128 & Fig 4]: “smart engine 420 may select a particular machine learning module 470 associated with a particular type of model”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Ouyang in view of He to figure out machine learning model.  One would be motivated to do so because this technique advantageously provides information relating to algorithms and models available for a particular machine learning module 350 (He: [0058])). 

As per claim 4, Ouyang discloses the method of claim 1   (Ouyang: [0048 ]: the intelligent anomaly detector may detect or predict network anomalies. The network reconfiguration system may modify operating parameters of network components based on the detected/anticipated anomalies and NPH scores.),, wherein calculating the one or more active network delay scores based on the network delay metrics comprises: processing the network delay metrics, with a model, to calculate a first active network delay score; processing the network delay metrics, to calculate a second active network delay score; and selecting a greater of the first active network delay score or the second active network delay score as the one or more active network delay scores  (Ouyang: 0040 & 0064 & Fig 2]: “ the network performance health monitor may determine network performance health scores that approximate true user QoE. Each health score may be determined for a specific technology (e.g., Long-term evolution (LTE), Voice-over-LTE (VoLTE)) and/or for a specific time period & Network analytics engine 406 may include many components with logic for determining and computing network parameters, including those for: identifying network anomalies based on learning; generating NPH scores; modifying neural network (e.g., calculating neural network weights);.”);
Modified Ouyang does not explicitly teaches machine learning model.
He however discloses machine learning model (He: [0128 & Fig 4]: “smart engine 420 may select a particular machine learning module 470 associated with a particular type of model”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Ouyang in view of He to figure out machine learning model.  One would be motivated to do so because this technique advantageously provides information relating to algorithms and models available for a particular machine learning module 350 (He: [0058])). 
As per claim 5, Ouyang discloses the method of claim 1 (Ouyang: [0048 ]: the intelligent anomaly detector may detect or predict network anomalies. The network reconfiguration system may modify operating parameters of network components based on the detected/anticipated anomalies and NPH scores.), 
Ouyang does not explicitly teaches calculating multiples scores in the application.
Rastogi however discloses wherein calculating the one or more active server delay scores based on the server delay metrics and the application delay metrics comprises: 
processing the server delay metrics and the application delay metrics, to calculate a first active server delay score; processing the network delay metrics and the application delay metrics , to calculate a second active server delay score; and selecting a greater of the first active server delay score or the second active server delay score as the one or more active server delay scores (Rastogi: Col 10: Lines [5-15]: Fig 4 & Col 9: Lines 50-65: “Performance of each of the stack components is measured by a respective health metric, which is shown as infrastructure HS 432 & The health indicator, which is a combination of constituent metrics for at least some of the layers, may indicate the reason for the degradation in performance & Virtual infrastructure layer 412 hosts data, services, and/or applications.  Server 204 of FIG. 2 is an example of a virtual infrastructure & The reason for this delay may be due to one or more layers in the stack”)
Examiner Note:  Infrastructure HS 432 is the server score.
Modified Ouyang does not explicitly teaches machine learning model.
He however discloses machine learning model (He: [0128 & Fig 4]: “smart engine 420 may select a particular machine learning module 470 associated with a particular type of model”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Ouyang in view of He to figure out machine learning model.  One would be motivated to do so because this technique advantageously provides information relating to algorithms and models available for a particular machine learning module 350 (He: [0058])). Claims 16-18 are rejected based on rationale provided for claims 3-5.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449